Exhibit 10.9

 

 

 

 

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC

 

ID: 04-3514457

 

699 Boylston St

 

8th Floor

 

Boston, MA 02116

 

Notice of Grant of Stock Options and Option Agreement

 

 

 

 

 

 

 

 

<<Name>>

Option Number:

<<Number>>

<<Address>>

Plan:

2015

 

 

 

 

 

 

 

Effective <<Grant Date>>, you have been granted a(n) Non-Qualified Stock Option
to buy <<Shares>> shares of EPIRUS BIOPHARMACEUTICALS, INC (the Company) stock
at $<<Price Per Share>> per share.

 

The total option price of the shares granted is $<<Total Price>>.

 

Shares in each period will become fully vested on the date shown.

 

 

 

 

 

 

 

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

<<Vest Date Shares>>

 

<<Vesting Schedule>>

 

<<Vest Date>>

 

<<Expire Date>>

 

 

 

 

 

 

 

By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPIRUS BIOPHARMACEUTICALS, INC

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

<<Name>>

 

Date

 







--------------------------------------------------------------------------------

 



OPTION AGREEMENT

 

Nonstatutory Stock Option

 

Granted Under the 2015 Equity Incentive Plan of EPIRUS Biopharmaceuticals, Inc.

 

1.GRANT OF OPTION.

 

This agreement, together with the Notice of Grant of Stock Options to which this
agreement is attached (collectively, this “Option Agreement” or this “Stock
Option”) governs the nonstatutory stock option granted by EPIRUS
Biopharmaceuticals, Inc., a Delaware corporation (the “Company”), on the date
listed on the Notice of Grant of Stock Options (the “Grant Date”) to the
employee of the Company or its subsidiaries listed on the Notice of Grant of
Stock Options (the “Participant”) pursuant to the EPIRUS Biopharmaceuticals,
Inc. 2015 Equity Incentive Plan (as amended from time to time, the “Plan”).
Under this Stock Option, the Participant may purchase, in whole or in part, on
the terms herein provided, such number of shares of common stock of the Company
listed on the Notice of Grant of Stock Options (the “Shares”) at such price per
Share listed on the Notice of Grant of Stock Options, which is not less than the
fair market value per Share on the date of grant of this Stock Option. The
latest date on which this Stock Option, or any part thereof, may be exercised is
the tenth anniversary of the Grant Date (the “Final Exercise Date”). This Stock
Option is intended to be, and is hereby designated, a nonstatutory option, that
is, an option that does NOT qualify as an incentive stock option as defined in
section 422 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”). 

 

This Stock Option is exercisable in cumulative installments prior to the Final
Exercise Date. The Shares subject to this Stock Option shall vest according to
the vesting schedule listed on the Notice of Grant of Stock Options.

 

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable will immediately
expire and the remainder of this Stock Option will remain exercisable for three
months (unless termination of the Participant’s Employment resulted from reasons
that in the determination of the Administrator cast such discredit on the
Participant as to justify immediate forfeiture of this Stock Option, in which
case this entire Stock Option shall immediately expire and no portion thereof
shall remain exercisable); PROVIDED, that any portion of this Stock Option held
by the Participant immediately prior to the Participant’s death, to the extent
then exercisable, will remain exercisable for one year following the
Participant’s death; AND FURTHER PROVIDED, that in no event shall any portion of
this Stock Option be exercisable after the Final Exercise Date.

 

2.EXERCISE OF STOCK OPTION.

 

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s executor, administrator, or legally appointed
representative (in the event of the Participant’s incapacity) or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), and received by
the Company at its principal office, accompanied by this Option Agreement and
payment in full as provided in the Plan. Subject to the further terms and
conditions provided in the Plan, the purchase price may be paid as follows: (i)
by delivery of cash or check acceptable to the Administrator; (ii)







--------------------------------------------------------------------------------

 



through a broker-assisted exercise program acceptable to the Administrator;
(iii) through the delivery of Shares previously owned by the Participant that
have a fair market value equal to the exercise price, (iv) by other means
acceptable to the Administrator, or (v) through any combination of the
foregoing. In the event that this Stock Option is exercised by an Option Holder
other than the Participant, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of the
Option Holder to exercise this Stock Option.

 

3.RESTRICTIONS ON TRANSFER OF SHARES.

 

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 

4.WITHHOLDING; AGREEMENT TO PROVIDE SECURITY.

 

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security. 

 

5.NONTRANSFERABILITY OF STOCK OPTION.

 

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

6.PROVISIONS OF THE PLAN.

 

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this Option Agreement. All initially
capitalized terms used herein will have the meaning specified in the Plan,
unless another meaning is specified herein.

 



--------------------------------------------------------------------------------